Citation Nr: 1408864	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-15 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to a compensable initial disability rating for gastroesophageal reflux disease (GERD), prior to November 8, 2012.

5.   Entitlement to an increased disability rating for GERD, rated as 20 percent disabling from November 8, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 through July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran has perfected a timely appeal of this decision and as to the issues identified on the title page.

The Veteran testified during a December 2011 hearing that was held at the RO before a Decision Review Officer (DRO).  Further testimony was received from the Veteran and his spouse during an April 2013 video conference hearing that was held before the undersigned Veterans Law Judge.  Transcripts of these proceedings testimony are associated with the claims file.

Prior to his April 2013 hearing, the Veteran admitted additional evidence into the record.  This evidence was accompanied by a validly executed waiver of review by the agency of original jurisdiction pursuant to 38 CFR 20.1304(c) and has been associated with the record.

The issue of the Veteran's entitlement to service connection for hypertension, to include as secondary to sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's sleep apnea was incurred during the Veteran's active duty service.

2.  The Veteran incurred acoustic trauma during his active duty service.

3.  The Veteran's current bilateral hearing loss has not been shown to have been incurred during his active duty service or to have manifest within one year from his separation from service; nor has it been shown to have been caused by the Veteran's in-service acoustic trauma or to any other injury or illness sustained by the Veteran during his active duty service.

4.  During his April 2013 video conference hearing, the Veteran advised on the record that he wished to withdraw his claims pertaining to the disability ratings assigned for his service-connected GERD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303.

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

3.  The Veteran's substantive appeal as to the issues of entitlement to a compensable initial disability rating for GERD, prior to November 8, 2012, and to an increased disability rating for GERD, rated as 20 percent disabling from November 8, 2012, are withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board has considered whether VA has fulfilled the foregoing notice requirements in relation to the Veteran's claim for service connection for sleep apnea.  Nevertheless, given the favorable action taken below as to that issue, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Regarding the issue of the Veteran's entitlement to service connection for bilateral hearing loss, a pre-rating March 2007 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Consistent with Dingess, the letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's January 2008 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, hearing transcripts, identified and relevant private treatment records, and VA treatment records have been associated with the record.  The Veteran was also afforded a VA examination for hearing loss in September 2010.  Further, an expert opinion and supplemental addendum opinion concerning the Veteran's hearing loss were obtained in October and November of 2013.  These opinions, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as sensorineural hearing loss and hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a)  is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  For such disabilities, a claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Sleep Apnea

In support of his claim for service connection for sleep apnea, the Veteran alleges in his various claims submissions, lay statements, and hearing testimony that he began snoring and experiencing sleep problems during active duty service, sometime in the early 1970's.  He recalled that he complaints of sleep problems during service and that he received treatment for these complaints.  The Veteran's assertions are supported by separate statements and testimony offered by his spouse, who recalls that, during his period of active duty service, the Veteran frequently stopped breathing in his sleep until nudged.  In a January 2010 statement, the Veteran's spouse recalled further that the Veteran  had to be woken in the morning and that he often rose from bed feeling extremely tired.

Somewhat consistent with the foregoing assertions, the service treatment records show that the Veteran did complain of inability falling asleep and waking in the morning during in-service treatment in February and May of 1971.  According to these records, he was apparently given Thorazine to use as a sleep aid.  During his April1985 separation examination, the Veteran complained again that he was having frequent trouble sleeping.

Post-service evidence includes treatment records from the regional hospital located on Maxwell Air Force Base.  These records show that in July and August of 1989, the Veteran sought treatment, complaining of extremely loud breathing in his sleep and that he stopped breathing in his sleep.  Provisional diagnoses of obstructive sleep apnea were provided.

Private treatment records from Dr. D.P.F. show that the Veteran underwent a sleep study in October 1989 which confirmed sleep apnea.  At that time, the Veteran's sleep-related symptoms included snoring and daytime sleepiness.  Subsequent records from Dr. D.P.F. show that the Veteran began using a CPAP machine as early as April 1991.  In a July 2008 opinion, Dr. D.P.F. reviewed the Veteran's service treatment records and opined that the Veteran's complaints in 1971 suggested the presence of sleep apnea as far back as that time.  Subsequent VA and private treatment records dated through May 2013 show that the Veteran continued to manage his sleep apnea through continued use of a CPAP.

The Veteran underwent a VA examination of his sleep apnea in November 2007.  The claims file was reviewed in conjunction with the examination.  During this examination, the Veteran and his spouse continued to report that the Veteran had ongoing difficulty falling asleep and that he continued to stop breathing in his sleep.  On examination, the examiner confirmed the sleep apnea diagnoses; however, opined that it is less likely as not that the Veteran's sleep apnea was related to in-service sleep problems shown in the 1971 service treatment records.  As rationale, the examiner stated simply that insomnia is not a symptom of sleep apnea.  Nonetheless, the Board notes that although the examiner frames his opinion in terms of the Veteran's complaints of sleep problems in 1971 specifically, he does not address the broader question of whether the Veteran's sleep apnea was incurred during or caused or aggravated by his active duty service.  Moreover, the examiner does not address or discuss in his rationale the assertions by the Veteran and his spouse that his symptoms of snoring and daytime fatigue began during service in the early 1970's.  In the absence of such discussion, the Board finds that the November 2007 opinion is incomplete and not entitled to significant probative weight.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Wilson v. Derwinski, 2 Vet. App 614 (1992).

The Board finds that the lay assertions raised by the Veteran and his spouse, that the Veteran began having various sleep-related problems during service, are credible and highly probative of the question of whether the Veteran began demonstrating sleep apnea symptoms during service.  Indeed, these assertions appear to be consistent with the other evidence of record, which includes the noted sleep difficulties reported by the Veteran during service in 1971 and the medical histories reported during post-service treatment.  In contrast to the November 2007 VA opinion, Dr. D.P.F.'s positive July 2008 opinion appears to be based upon consideration of the Veteran's a full and accurate understanding of the medical history and is essentially consistent with all of the facts shown in the record.  For this reason, the Board is inclined to assign far greater probative weight to the lay assertions raised by the Veteran and his spouse and Dr. D.P.F's July 2008 opinion than it does to the November 2007 VA opinion.

Overall, the preponderance of the evidence shows that the Veteran's sleep apnea likely began during service and has continued to this day.  As the essential elements for service connection for sleep apnea have been met, this claim must be granted.

	B.  Hearing Loss

In addition to the basic service connection principles outlined above, where service connection for hearing loss is at issue, hearing loss is not considered a disability (and hence, service connection may not be granted) unless the hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz  is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, repeated audiometric testing has shown that the Veteran does have a hearing loss disability, as defined under 38 C.F.R. § 3.385.  In that regard, audiometric testing performed during a November 2006 VA audiology consultation revealed 100 percent speech recognition ability, but also revealed the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
35
35
LEFT
30
35
40
35
40

During repeat audiometric testing performed during VA treatment in March 2011, the Veteran demonstrated 94 percent speech recognition ability in each ear as well as the following pure tones:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
25
25
20
LEFT
25
30
25
25
35

During a September 2010 VA examination, speech recognition testing performed via the Maryland CNC word list again indicated 94 percent speech recognition in both ears and the following elevated pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
25
25
20
LEFT
25
30
30
25
35


Based upon the foregoing data, the September 2010 VA examiner diagnosed mild sensorineural hearing loss in both ears.  As the evidence clearly shows that the Veteran has a current sensorineural hearing loss disability, as defined under the regulations, the disposition of the Veteran's hearing loss claim turns upon the question of whether the Veteran's current sensorineural hearing loss is related in any way to his active duty service.

In support of his claim, the Veteran has alleged various types of in-service noise exposure, to include noise from aircraft engines, mainframe computers, line printers, card readers, and card punch machines.  Primarily, the Veteran alleges that, from 1973 through 1985, he was exposed to noise from a UNIVAC 1050-II computer system, which consisted of three units:  a card reader, card punch machine, and line reader.  According to the Veteran, the noise from this machine was such that it was evaluated by the environmental health and safety office for possible hazards to users.  In a January 2011 statement and during his December 2011 DRO hearing and April 2013 video conference hearing, the Veteran elaborated that he worked for eight hours a day in a single room housing himself and the UNIVAC system.  A series of "buddy statements" received by VA from November through December 2011 from individuals who worked with the same computer system attest that the UNIVAC system generated high noise levels and that they currently experienced hearing loss.

Also during his December 2011 DRO hearing, the Veteran testified that his spouse frequently complained during his period of active duty service that he watched the television at volumes that were too loud and urged the Veteran to go seek a hearing evaluation.  Indeed, during the April 2013 video conference hearing, the Veteran's spouse testified that she had to repeat things to the Veteran over time during the Veteran's active duty service.  The Veteran also denied having any post-service acoustic trauma.  Notably, however, he acknowledged during the video conference hearing that he was not diagnosed with hearing loss until after he was separated from service.

Contrary to the testimony offered by the Veteran and his spouse, the service treatment records simply do not indicate any complaints of hearing loss or other hearing-related problems.  Indeed, reports from periodic physical examinations performed in January 1969, February 1977, March 1981, and April 1985 all reflect that the Veteran denied having any prior or current history of hearing loss or other ear problems.  Audiometric testing performed over that time also showed hearing levels which were essentially within normal limits but indicated some minimal change in the Veteran's hearing.  In that regard, audiometric testing performed during the January 1969 physical indicated the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
10
10
10
20
10

Audiometry performed during the February 1977 revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
15
LEFT
10
15
10
10
5

Audiometric testing performed in March 1981 showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
10
15
LEFT
15
20
20
15
15

Finally, audiometric testing performed during the Veteran's April 1985 separation examination indicated the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
35
15
15
20
10

As noted at the outset of this section, audiometric testing performed during VA treatment in November 2006 and March 2011 indicated clear audiometric changes in comparison to the pure tones shown in the service treatment records, and, indicated a current hearing loss disability.  Nonetheless, the VA treatment records do not express any opinions as to the cause of the Veteran's hearing loss.

During the aforementioned September 2010 VA examination, the examining audiologist opined that it is less likely than not that the Veteran's hearing loss is due to the Veteran's reported in-service noise exposure.  As rationale, the examiner noted that the Veteran's hearing loss did not appear to be manifest to a compensable degree at the end of his time in service, and moreover, there was no evidence in the record showing that the Veteran's hearing loss was manifest within one year from his separation from service in July 1985.  The Board notes, however, that the examiner did not appear to consider or address gradual pure tone increases over time noted in the service treatment records.

Given the deficiency in the September 2010 VA opinion, the Board sought a claims file review and opinion from a VA audiometric expert.  In an October 2013 opinion, the expert summarized the Veteran's medical and audiological history in a manner that is essentially consistent with that noted above.  Although the expert acknowledged the slight audiometric changes noted over time during the Veteran's active duty service, the expert noted that the five to 10 decibel differences generally shown in the in-service examinations were attributable to variances caused by using different audiometers operated by different examiners for each examination.  Hence, the expert does not appear to assign great significance to these variances.

The expert observed further that the hearing levels shown during the Veteran's April 1985 separation examination were essentially similar to those noted during his previous in-service examinations, except for one frequency in the left ear (35 decibels at 250 Hertz).  Despite acknowledging the elevated low frequency reading in the left ear, the expert observed further that noise-induced hearing loss would typically appear first in the high frequencies, from 4000 to 8000 Hertz.  Hence, the expert appears to suggest that the elevated low frequency reading in the left ear is not indicative of noise-related hearing loss.

Finally, the expert observed that audiometric testing performed in 2006 and 2010 showed mild bilateral sensorineural hearing loss across all frequencies with good speech discrimination.  The examiner acknowledged that he did not know whether the Veteran had exposure to loud noises since his separation in 1985 (and as noted above, the Veteran has expressly denied having any post-service noise exposure), but noted that the audiograms from 2006 and 2010 did not have the typical high frequency loss at 4000 Hertz, as would be expected from noise-induced hearing loss.  In view of the foregoing observations, the expert opined that the Veteran's audiograms represented hearing loss due to aging process.  Notably, and despite the foregoing findings, the expert initially wrote in his October 2013 opinion that "it is at least as likely as not that the Veteran's bilateral hearing loss is related to the Veteran's in-service acoustic trauma and/or loss of hearing acuity."  In a November 2013 addendum, however, he clarified that his conclusion was erroneously written and stated that his actual conclusion was that it is not likely (less than 50 percent probability) that the Veteran's bilateral hearing loss is related to his in-service acoustic trauma and/or loss of hearing acuity.

After careful review and consideration of the evidence in this case, and even assuming that the Veteran sustained acoustic trauma during service from various sources, including the UNIVAC computer system, the Board finds that the Veteran is not entitled to service connection for hearing loss.  In that regard, the evidence does not show that the Veteran's current sensorineural hearing loss was initially sustained during service, manifest within one year of his separation from service, or resulted from an event or injury that occurred during his active duty service.

In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Certainly, the Veteran is competent to provide probative statements as to the onset and duration of his hearing loss.  Similarly, the Veteran's spouse is competent to report her own observations of the Veteran's hearing impairment.  See Barr, 21 Vet. App. at 308-09.  Nonetheless, to the extent that the Veteran and his spouse have advanced the assertion that the Veteran had hearing loss during service, such assertions carry significant credibility concerns given various inconsistencies in the record.  As noted above, the Veteran expressly denied having any history of prior or current hearing loss repeated physicals performed during his active duty service and during his April 1985 separation examination.  Moreover, the service treatment records do not document any subjective complaints or objective findings or diagnoses related to hearing loss.  Given these inconsistencies, the Board finds that the lay assertions concerning the onset and continuity of hearing loss are not credible, and hence, are not entitled to probative weight.  In contrast, the service treatment records do not reflect any irregularities or abnormalities that would indicate that the audiometric testing performed during the Veteran's enlistment and separation examinations are inaccurate or unreliable.  For this reason, the Board finds that the objective data expressed in the service treatment records are due far greater probative weight than the assertions raised by the Veteran and his spouse that the Veteran had hearing loss during service.  Since, as noted by the expert in his October 2013 opinion, the audiometric data taken over the course of the Veteran's service does not indicate any significant or gross auditory changes, the Board finds that the Veteran did not experience hearing loss during service.

The evidence also does not show that the Veteran's hearing loss was manifest within one year from his separation from service.  In that regard, the complete VA treatment records, which date from 1991 through 2012, and the private treatment records of record, which date from 1989 through 2013, do not reflect such evaluation or treatment for hearing loss until 2006, more than 20 years after the Veteran was separated from service.  Certainly, the Board may expect that any evaluation or treatment related to reported hearing loss prior to 2006 would be memorialized in the treatment records.  Moreover, there is no indication in the record that the assembled VA treatment records are incomplete.  Given the absence of any noted complaints or treatment pertaining to hearing loss before 2006, coupled with the Board's earlier finding that lay assertions concerning the continuity of hearing loss since service are not credible, there is simply no basis in the record for determining that the Veteran's hearing loss was manifest within one year from his separation from service in July of 1985.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Finally, the evidence does not show that the Veteran's bilateral hearing loss is related in any way to the Veteran's active duty service, to include his claimed in-service acoustic trauma. The only probative opinion in that regard that has been rendered by a medical professional is that expressed in the aforementioned October 2013 expert opinion and November 2013 addendum.  In that regard, the expert concluded that it is less likely than not that the Veteran's sensorineural hearing loss is related to his in-service acoustic trauma or loss of hearing acuity.  As noted above, this opinion was rendered following a review of all of the evidence contained in the claims file.

As noted, the examiner's opinions are based upon an accurate review of the claims file which is consistent with the facts shown in the record.  The examiner's diagnosis and opinion are based upon a review of the Veteran's reported medical history and the objective findings from the audiometric examinations performed during and after the Veteran's active duty service.  Moreover, the examiner cites the current state of scientific knowledge in determining that the Veteran's demonstrated pure tones are not consistent with noise-induced sensorineural hearing loss, but rather, age-related hearing loss.  These opinions and findings are not rebutted by any contrary medical opinions.

As the weight of evidence is against the Veteran's claim for service connection for bilateral hearing loss, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is also inapplicable with respect to the Veteran's hearing loss claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

III.  Withdrawal of Disability Rating Issues Concerning GERD

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. See 38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2013).

In March 2007, VA received the Veteran's original claim for service connection for GERD.  This claim was granted in the Montgomery RO's January 2008 rating decision, effective March 12, 2007, with a noncompensable initial disability rating.  The Veteran subsequently perfected an appeal as to this denial by filing a timely Notice of Disagreement and substantive appeal.  In the course of subsequent development, the RO issued a December 2012 rating decision which granted a higher 10 percent disability rating for GERD, effective November 8, 2012.  Subsequently, the Veteran informed the Board during his April 2013 video conference hearing that he wished to withdraw his appeal concerning the disability ratings assigned for GERD.

Under the circumstances, there remains no allegation of error of fact or law for appellate consideration as to the issue of the Veteran's entitlement to higher disability ratings for GERD.  As such, the Veteran's appeal as to the issues related to that matter are dismissed.


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for bilateral hearing loss is denied.

The Veteran's appeal as to the issue of entitlement to a compensable initial disability rating for gastroesophageal reflux disease (GERD), prior to November 8, 2012, is dismissed.

The Veteran's appeal as to the issue of entitlement to an increased disability rating for GERD, rated as 20 percent disabling from November 8, 2012, is dismissed.





REMAND

Regarding his claim of entitlement to service connection for hypertension, the Veteran has alleged that he has hypertension that has resulted from his sleep apnea.  As this decision provides for the grant of service connection for sleep apnea, given the Veteran's allegation, service connection for hypertension must be considered on both a direct basis and on the theory that it is secondary to his now service-connected sleep apnea.

Consistent with the Veteran's assertions, the post-service private treatment records show that the Veteran demonstrated elevated blood pressure readings of 120/100 mmHg in November of 1990 and 150/92 mmHg and 160/108 mmHG in May of 2001.  Subsequent VA treatment records through November 2012 show that the Veteran has been followed for diagnosed hypertension.

In a May 2013 letter, the Veteran's private physician, Dr. D.P.F. opined that the Veteran's hypertension was likely caused by or a result of his sleep apnea.  In support, he cites, but does not discuss, alleged findings by the American Sleep Apnea Association, National Sleep Foundation, American Academy of Sleep Medicine, The Sleep Research Society, and the National Institute of Health.  In a supplemental letter provided later that month, Dr. D.P.F. reiterates the above opinion, specifically citing a University of Wisconsin study performed by Dr. T.Y., which purportedly shows a significant increase in the odd ratio for the development of hypertension in patients with obstructive sleep apnea.  Copies of various scientific studies are attached to Dr. D.P.F.'s letter.

To date, the Veteran has not been afforded a VA examination of his hypertension.  In view of the Veteran's assertions and the private medical evidence discussed above, such an examination would be useful in determining whether the Veteran's diagnosed hypertension is related to his active duty service, or, was caused or aggravated by his service-connected sleep apnea disability.  Such an examination should be scheduled at this time.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, and in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his hypertension since May 2013.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for hypertension, to include as secondary to sleep apnea.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his hypertension.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his hypertension since May 2013.

2.  Make efforts to obtain records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should be afforded a VA examination, performed by an appropriate physician, to determine whether the Veteran's hypertension was incurred during or is related to the Veteran's active duty service and/or whether the Veteran's hypertension was caused or aggravated by his service-connected sleep apnea disability.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis pertinent to the Veteran's claimed hypertension.  The examiner should also provide opinions as to:

a) whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hypertension was incurred during or caused or aggravated by the Veteran's active duty service; and

b) whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hypertension was caused or aggravated by the Veteran's service-connected sleep apnea.

All relevant findings from the Veteran's medical history, clinical findings, subjectively reported symptoms, and associated functional impairment should be reported.  The examiner should also comment upon the private May 2013 opinions provided by Dr. D.P.F. and the various scientific studies cited by Dr. D.P.F. and attached to his May 2013 opinion letters.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  If the Veteran fails to report to the scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of entitlement to service connection for hypertension, to include as secondary to sleep apnea, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


